                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

MARK H. PRICE,

        Plaintiff,
                                                   Case No. 19-cv-61-jdp
   v.

DON STRAHOTA, DAN WINKLESKI,
LARRY FUCHS, CARL HENRICHSEN,
CORY M. RAHLF, AND
ERIC A. WEIGEL,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                            11/20/2019
        Peter Oppeneer, Clerk of Court                      Date
